Bank of N.Y. Mellon v Ettinger (2019 NY Slip Op 07758)





Bank of N.Y. Mellon v Ettinger


2019 NY Slip Op 07758


Decided on October 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-05063
 (Index No. 1107/15)

[*1]Bank of New York Mellon, etc., respondent,
vMichael L. Ettinger, etc., appellant, et al., defendants.


Law Office of Maggio & Meyer, PLLC, Bohemia, NY (Holly C. Meyer of counsel), for appellant.
Shapiro DiCaro & Barak, LLC, Rochester, NY (Austin T. Shufelt and James R. Adam of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Michael L. Ettinger appeals from an order of the Supreme Court, Dutchess County (James V. Brands, J.), dated February 14, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's answer, and for an order of reference.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Bank of New York Mellon v Ettinger , ___ AD3d ___ [Appellate Division Docket No. 2017-11515; decided herewith]; see CPLR 5501[a][1]).
MASTRO, J.P., DILLON, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court